Title: From Thomas Jefferson to Henry Dearborn, 12 July 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne.
            July 12. 03.
          
          The dangers on the road to Natchez are really serious, & calling for attention. mere stationary posts, as proposed by Govr. Roan, appear to me inefficient. either a small body of cavalry, or mounted infantry, to be perpetually scouring the road and hovering about the caravans of passengers, as a marechaussée, seems worthy of consideration, as also the employing Indians in the same way, or offering rewards for apprehension & conviction of offenders. altho’ the running the Creek line would be a useless expence if we acquire adjacent territory, yet as that acquisition seems to be put off indefinitely, perhaps it may be our duty to have the line run.
         